Citation Nr: 1139066	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  11-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1949 to May 1952 and from June 1953 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) nerve and consequent footdrop.

The Veteran has established service connection for: prostate cancer, rated 100 percent; ischemic heart disease, status post coronary artery bypass graft surgery, rated 100 percent; residuals of cancer of the larynx, rated 30 percent; arthritis of the right shoulder, rated 20 percent; arthritis of the cervical spine, rated 20 percent; diabetes mellitus, Type II (DMII), rated 20 percent; arthritis of the lumbar spine, rated 20 percent; arthritis of the right ankle, rated 10 percent; arthritis of the left ankle, 10 percent; arthritis of the right knee, rated 10 percent; arthritis of the left knee, rated 10 percent; arthritis of the left shoulder, rated 10 percent; arthritis of the left hand, rated 0 percent; bilateral hearing loss, rated 0 percent; and a scar residual from the coronary artery bypass graft surgery associated with ischemic heart disease, rated 0 percent.  He has also been awarded special monthly compensation (SMC) on account of his prostate cancer being rated 100 percent with additional service-connected disabilities, independently ratable at 60 percent or more from October 20, 2008.

The Veteran alleges that because of his aforementioned service-connected disabilities he needs an automobile that can accommodate his disabilities.  At the August 2011 Travel Board hearing, it was noted that the Veteran arrived to the hearing in an electric scooter.  He explained that he uses an electric scooter because he is unable to walk for any length of distance, and that the electric scooter was provided to him through VA.  He stated he currently drives a truck and that having an automobile with adaptive equipment would allow him to load and unload his electric scooter more easily.  The Veteran also testified that he has arthritis in his lower extremities and that his left ankle is particularly affected as he can stand on it, but cannot walk on it and has to wear a brace.  In his May 2011 VA Form 9, substantive appeal, he also argued that the arthritis in his cervical and lumbar spines (and the three operations he has had because of the arthritis) has resulted in him having ankylosis of the hips with severe nerve damage and loss of feeling in his upper and lower extremities.

The evidence of record includes VA treatment records which note that the Veteran has a decreased range of motion in his lumbar spine, with pain on forward flexion, and also with pain that radiates down his legs (see e.g., April 2009 VA treatment record).  He has also submitted two statements from his treating physicians to support his claim for the purchase of an automobile and adaptive equipment or adaptive equipment only.  In a statement dated in October 2009, D.T., D.O., the Veteran's VA healthcare provider, noted that he had "extensive arthritic changes in the knees and inoperable arthritis in the left ankle requiring bracing."  D.T., D.O. opined that these disabilities hindered the Veteran's mobility in a severe manner and made it difficult for him to climb in and out of high vehicles.  In an April 2010 statement, the Veteran's private orthopedic surgeon, Dr. W.J.R., opined that the Veteran's severe spinal stenosis with degenerative lumbar scoliosis and kyphosis of the low back limited his ability to stand, walk, and be active, and stated that a wheelchair van would be beneficial to the Veteran.  [Significantly, on close review of the April 2011 statement of the case (SOC), it does not appear that either medical opinion was considered by the RO.  See 38 C.F.R. § 19.37 (explaining that evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless it is duplicative of evidence previously considered and/or the evidence is not relevant to the claim.]  

A review of the record shows that the Veteran's last VA examination of the joints was conducted in March 2005, four years prior to his claim for the purchase of an automobile and adaptive equipment or adaptive equipment only.  Based on the evidence (as discussed above), it is clear that a VA examination is necessary to determine the current severity of his service-connected disabilities, and in particular whether they are severe enough to warrant the purchase of an automobile and adaptive equipment or adaptive equipment only.  

Additionally, the most recent VA treatment records in the claims file are from June 2009.  In light of the Veteran's allegations at the August 2011 Travel Board hearing and in his May 2011 substantive appeal (in which he specifically noted that he receives ongoing treatment at the Salem, Virginia VA Medical Center (VAMC), and that records of such treatment would confirm the alleged nature and severity of his service-connected disabilities), updated VA treatment records should be secured for association with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are considered part of the record on appeal as they are in VA's constructive possession and may have bearing on the Veteran's claim).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record copies of the complete record of all VA treatment the Veteran has received for his service-connected disabilities at the Salem, Virginia VAMC since June 2009.
 
2. 	The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and severity of (and associated functional impairment caused by) his service-connected disabilities, as they pertain to his claim for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only. 

The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a list of the Veteran's service-connected disabilities and should comment whether such disabilities have resulted in (i) blindness in both eyes, or (particularly as pertinent in this matter) (ii) the loss of use [see definition above] of one or both lower extremities, or (iii) ankylosis of either knee and/or hip.  If loss of use of either lower extremity is found, the examiner should comment on the extent to which assistive devices are required.  If the Veteran has loss of use of an extremity, but on account of a nonservice-connected disability only, the examiner should so state for the record (with explanation).

The examiner should explain the rationale for all opinions, citing to supporting medical and competent lay evidence as deemed appropriate.  

3. 	The RO should then review the claims file (to specifically include the additional evidence received and not considered by the RO, identified above), undertake any further development that may be indicated by the development requested above, and re-adjudicate the matter on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



